Petition for Writ of Mandamus
Denied; Petition for Writ of Habeas Corpus Denied and Memorandum Opinion filed December
31, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00819-CV
NO. 14-09-00820-CV
____________
 
IN RE DOUGLAS W. STREBEL, Relator
 
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
WRIT OF HABEAS CORPUS
 
 
 

M E M O R
A N D U M   O P I N I O N
            On September 24, 2009, relator, Douglas W. Strebel, filed a
petition for writ of mandamus and petition for writ of habeas corpus in this Court. 
See Tex. Gov’t Code Ann. § 22.221 (Vernon 2004); see also Tex. R.
App. P. 52.  In the petitions, relator asks this Court to compel the Honorable David
Garner, presiding judge of the 10th District Court of Galveston County, to set
aside his August 28, 2009 order requiring relator to deposit an additional
$250,000 into the registry of the court, and assessing a sanction of $20,000 if
the additional funds were not deposited timely.  
            Relator has not established his entitlement to the relief of
a writ of mandamus or a writ of habeas corpus.  Accordingly, we deny relator’s
petition for writ of mandamus and petition for writ of habeas corpus. 
                                                                        PER
CURIAM
Panel
consists of Justices Yates, Frost, and Brown.